ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 7/6/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/13/2022 listed below have been reconsidered as indicated.
a)	Any rejections and objections of claims 16 and 26-27 are withdrawn as being moot in view of the cancellation of claims 16 and 26-27.

b)	The objection to the specification is withdrawn in view of the amendments to the abstract.

c)	The objection of claim 14 is withdrawn in view of the amendments to the claim.

d)	The rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.

e)	The rejections of: claim(s) 12-13 and 19-21 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smith (US 2011/0200983 A1); and claims 12, 25 and 27 under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0200983 A1), are withdrawn in view of the amendments to the claims.

f)	The rejections of claims 12 and 14-15 under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0200983 A1) in view of Zhan (US 2019/0200966 A1) are withdrawn in view of the amendments to the claims.

Election/Restrictions
Claims 12-15, 17-21, 25 and 28 are allowable. The restriction requirement between the inventions of Group I and Group II, as set forth in the Office action mailed on 3/21/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of Group I is withdrawn. Original claims 1-11, which upon further review are not independent and distinct from claims 12-15, 17-21, 25 and 28, were canceled by applicant in the reply filed on 5/20/2022 in response to the restriction requirement of 3/21/2022. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in an amendment, limited to the addition of such claim(s), filed within a time period of TWO (2) MONTHS from the mailing date of this letter. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. If NO such amendment is submitted within the set time period, the application will be passed to issue. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	Claim 18 further limits 17 by limiting the visual indication. The visual indication is a result of the enzyme and substrate combinations recited in claim 12. Thus, claim 18 is interpreted as limiting the enzyme and substrate combinations to those that produce at least one of the recited visual indications.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed elements including their positioning within the device and in relation to one another is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634